PER CURIAM.
The appellant, William Arthur Dayton, appealed from a conviction of sodomy. The record and transcript of minute entries and testimony taken at the trial were filed in this court. No briefs were filed nor other proceedings taken on behalf of appellant.
We have examined the information and proceedings in the lower court. The information properly states the offense of which appellant was convicted. The transcript of the testimony discloses that the evidence was sufficient to authorize the jury to find a verdict of guilty. The instructions of the court correctly state the law applicable to the facts and to the charge. We find no reversible error.
The judgment is affirmed.
STANFOED, C. J., and LaPEADE and MOEGAN, JJ., concur.